DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-22 are pending.
Election/Restrictions

Applicant's election with no argument except a statement that the applicant traverses all the arguments and is therefore considered without traverse of Group I, claims 1-9 and 13-22, directed to a method of treating neurodegenerative diseases, and the species of huntington’s disease in the reply filed on 02/10/2022 is acknowledged. The election of species was made with traverse.
The traversal of species election is on the ground(s) that the dependent claims are drawn to Huntington’s disease and therefore no election should be required.  This is not found persuasive because if the applicant intends to claim Huntington disease then the claim should be limited to such. However, the instant claims are extremely broad with regards to encompassing any neurodegenerative disease. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 
Claims 1-9 and 13-22 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4-9, 13-15 and 17-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while enabling for the treatment of Huntington’s disease, does not reasonably provide enablement for the full scope of the instant claims of treating every symptom of neurodegenerative diseases in general.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claim. 
In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure, Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.

(A) Breadth of claims: The instant claims are broad, encompassing many different diseases. Diseases such as neurodegenerative disorders, in general, all have different causes, affect different physiological processes, and are treated with different agents. 
 (B) The nature of the invention: is a process of treatment of any symptom of all neurodegenerative diseases with GM1 of the instant claims. 
(C) State of the Prior Art: The prior art teaches that GM1 may be useful in treating Huntington’s disease (Alpaugh; EMBO Molecular Medicine (2017), 9; 1537-1557). The Examiner cites that the treatment of vascular dementia (a neurological diseases) has proven unsuccessful (Kavirajan et al., Lancet Neurol 2007; 6; 782-92). The prior art does not appear to provide any evidence as to treatment of the other neurological conditions recited in the instant claim. 
(D) Skill of those in the art: The level of skill in the art is high. An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the brain. 
Determining how a particular chemical will impact the brain is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly specific cluster of neurons while avoiding effects on other neurons of the same class where the same signal may have a different and unwanted effect. Further, the functioning of many neuronal systems and the pathology of many neurologic diseases involve complex systems involving more than one neurotransmitter. Thus, the level of ordinary skill in the art of treating neurodegenerative diseases is high, as an ordinary artisan in this art needs specialized knowledge of the complex nature of the brain. 
(E) Level of predictability in the art: While the use of GM1 in treating Huntington’s disease is well known, the use of such agents to treat other diseases and conditions within the scope of the claim is not predictable. Further, it is unpredictable whether an agent used for one type of neurodegenerative disease can be used to treat another neurodegenerative disease, even when the conditions share symptoms. The predictability of applying an inhibitor to treatment of vascular dementia, spinal cord trauma and the various neurological disorders encompassed by the instant claim would be low given that there doesn’t appear to a link between inhibitor of the instant claims and treatment of these conditions. 
 (F) Direction or Guidance: The specification shows that GM1 affects Huntington’s disease. Thus, there is a nexus between results and the treatment of Huntington’s disease, but not to the full scope of the treatment claimed. The specification does not provide any additional 
	Thus, the specification provide sufficient teachings only for the enablement of treatment of Huntington’s disease. The prior art provides no compensatory guidance, and since attempts to treat other neurodegenerative diseases, such as vascular dementia, spinal cord trauma, have been unsuccessful, it would require undue experimentation to practice the invention as broadly claimed.
 (G) Working Examples: The amount of experimentation would be undue because it would require determining which of the conditions encompassed in the instant claim would be reasonably treated with GM1 of the claim. Since, as discussed above, it is not routine to determine how a chemical will act on the brain to treat different neurological conditions, knowing only that the compound of the instant claim affects Huntington’s disease would mean that significant experimentation would be required to determine which other conditions GM1 could treat. This is because one cannot extrapolate between the activity of the GM1 on Huntington’s disease and the treatment of the other disorders claimed and since there is little guidance (in both the prior art and the specification) with respect to the use of GM1 for other disorders claimed.
 (H) The quantity of experimentation needed: Since there are very limited working examples as described above, the amount of experimentation is expected to be high and burdensome. Applicant fails to provide guidance and supporting information for how to make and/or use the compound to treat disorders which are encompassed by the instant claims; therefore, undue experimentation would be expected. 
. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-9 and 13-22 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1-9 and 13-22 are indefinite as claims 1 and 13 recite phrase “preparation substantially enriched in GM1”---- substantially is a relative term, which renders the claim indefinite. This is because said phrase is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Since the dependent claims 2-9 and 14-22 doesn’t cure the above deficiency, these claims are also indefinite.
Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 13-17, 19-22 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alpaugh (EMBO Molecular Medicine (2017), 9; 1537-1557).
Aplaugh discloses a method of treating symptoms, such as neuromuscular, chorea,dementia, anxiety associated with Huntington’s disease using ganglioside GM1 (same as in the instant claims) (entire article, especially abstract and page 1538-1549). Further, the cited prior art discloses a method of inhibiting levels Huntington’s disease associated mutated protein aggregate and aggregation rate of the protein using ganglioside GM1 (same as in the instant 
 With regards to claim limitation ganglioside---GM1, derived from an ovine animal---or other methods; and wherein the ovine animal harboring---scrapie-related program-is a product-by-process limitation- The case law has established that “Even though product-by-process claim limitations are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Thus, the cited prior art reads on the process of the instant claims.
Since the cited prior art teaches using same product ganglioside GM1 in treating same disease as in the instant, it is expected that same product ganglioside GM1 obtained by any method may be useful in treating Huntington’s disease through treating symptoms and inhibiting aggregation or rate of aggregation of protein aggregates associated with the pathology of the disease.     
1-4, 6-9, 13-17, 19-22, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13-22 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Alpaugh (EMBO Molecular Medicine (2017), 9; 1537-1557).
Determining the scope and contents of the prior art
Aplaugh discloses a method of treating symptoms, such as neuromuscular, chorea,dementia, anxiety associated with Huntington’s disease using ganglioside GM1 (same as in the instant claims) (entire article, especially abstract and page 1538-1549). Further, the cited prior art discloses a method of inhibiting levels Huntington’s disease associated mutated protein aggregate and aggregation rate of the protein using ganglioside GM1 (same as in the instant claims) (entire article, especially page 1541). The cited prior art further discloses that GM1 has already been known for administration through subcutaneous route and either subcutaneous or intrathecal routes may be useful in administration of GM1 (page 1550).
 With regards to claim limitation ganglioside---GM1, derived from an ovine animal---or other methods; and wherein the ovine animal harboring---scrapie-related program-is a product-by-process limitation- The case law has established that “Even though product-by-process claim limitations are limited by and defined by the process, determination of patentability is The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Thus, the cited prior art reads on the process of the instant claims.
Since the cited prior art teaches using same product ganglioside GM1 in treating same disease as in the instant, it is expected that same product ganglioside GM1 obtained by any method may be useful in treating Huntington’s disease through treating symptoms and inhibiting aggregation or rate of aggregation of protein aggregates associated with the pathology of the disease.     
Ascertaining the differences between the prior art and the claims at issue
Aplaugh teaches applicants process of treating Huntington’s disease through treating symptoms and inhibiting aggregation or rate of aggregation of protein aggregates associated with the pathology of the disease comprising administering same ganglioside GM1 as in the instant claims.    The cited prior art further teaches that GM1 has already been known for administration through subcutaneous route and either subcutaneous or intrathecal routes may be useful in 
Resolving the level of ordinary skill in the pertinent art
With regards to the above difference- The cited prior art teaches that GM1 has already been known for administration through subcutaneous route and either subcutaneous or intrathecal routes may be useful in administration of GM1. Thus, with the guidance provided by the cited prior art, it would have prima facie obvious to a person of ordinary skill in the art that GM1 may be administered using either subcutaneous or intrathecal route of administration. 
  
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
Aplaugh teaches applicants process of treating Huntington’s disease through treating symptoms and inhibiting aggregation or rate of aggregation of protein aggregates associated with the pathology of the disease comprising administering same ganglioside GM1 as in the instant claims.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that GM1 may be administered using either subcutaneous or intrathecal route of administration and can be made by teachings of the above cited prior art. 

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623